To compel respondent to pay relator’s bill for conveying to the Detroit House of Correction, a prisoner convicted under 3 How. Stat., Sec. 9286, of keeping a house of ill-fame and sentenced under How. Stat., Sec. 9864.
Granted March 4, 1892, with costs.
Held, that the fees or compensation of the sheriff for such services are state charges regardless of whether or not the county in which the conviction is had, has a contract with the said House of Correction, for the reception and retention of such persons.